Exhibit 32(b) CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report of Alltel Corporation (the Company) on Form 10-Q for the period endingSeptember 30, 2008as filed with the Securities and Exchange Commission on the date hereof (the Report), I,Sharilyn S. Gasaway, Executive Vice President - Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Sharilyn S. Gasaway Sharilyn S. Gasaway Executive Vice President - Chief Financial Officer November 4, 2008 A signed original of this written statement required by Section 906 has been provided to Alltel Corporation and will be retained by Alltel Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
